 1                                                   THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     BIOORIGYN, LLC, and JOANNA                  )
11   ELLINGTON CLIFTON                           )
                                                 )
                                   Plaintiffs,   )    Case No. 2:20-cv-00285-RAJ
12
                                                 )    ORDER GRANTING MOTION TO
13          v.                                   )    SEAL
                                                 )
14   FAIRHAVEN HEALTH, LLC,                      )
                                                 )
15                                Defendant.     )

16          This matter is before the Court on Plaintiffs’ motion to seal. Dkt. # 2. The
17   motion is unopposed. For the following reasons, the Court GRANTS the motion.
18          “There is a strong presumption of public access to the court’s files.” Western
19   District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
20   should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally
21   the moving party must include “a specific statement of the applicable legal standard and
22   the reasons for keeping a document under seal, with evidentiary support from
23   declarations where necessary.” LCR 5(g)(3)(B).
24          Under LCR 5(g), whichever party designates a document confidential must
25   provide a “specific statement of the applicable legal standard and the reasons for
26   keeping a document under seal, including an explanation of: (i) the legitimate private or
27


     ORDER - 1
 1   public interest that warrant the relief sought; (ii) the injury that will result if the relief
 2   sought is not granted; and (iii) why a less restrictive alternative to the relief sought is not
 3   sufficient.” LCR 5(g).
 4          Here, the Court finds that Plaintiffs have demonstrated compelling reasons to file
 5   the identified document under seal. Kamakana v. Cty. of Honolulu, 447 F.3d 1172,
 6   1178-81 (9th Cir. 2006). The Court has reviewed the document and finds that it
 7   contains sensitive proprietary and confidential business information. See Moussouris v.
 8   Microsoft Corp., No. 15-cv-1483 JLR, 2018 WL 2124162, at *2 (W.D. Wash. Apr. 24,
 9   2018). The Court agrees that the Plaintiffs’ interest in protecting its confidential
10   business information outweighs the right of public access. Douglas v. Xerox Bus. Servs.
11   LLC, No. C12-1798-JCC, 2014 WL 12641056, at *1 (W.D. Wash. Apr. 11, 2014).
12   Accordingly, Plaintiffs’ motion to seal is GRANTED. Dkt. # 2.
13

14          DATED this the 30th day of March, 2020.
15

16

17
                                                          A
                                                          The Honorable Richard A. Jones
18                                                        United States District Judge
19

20

21

22

23

24

25

26

27


     ORDER - 2
